                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:18CV344-GCM

JONATHAN THOMAS,                    )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                          ORDER
                                    )
SABER HEALTHCARE GROUP, LLC,        )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the Court on Plaintiff’s Motion for Attorney Fees and Costs. The

motion is fully briefed and ripe for disposition.

       The factual background of this motion is contained in the Court’s Order of August 11,

2020 overruling the magistrate judge’s memorandum and recommendation in this ERISA case,

granting summary judgment in favor of the Plaintiff, and awarding the Plaintiff $4,736.00 in

damages. (Doc. No. 27). Plaintiff now seeks attorney’s fees and costs pursuant to Rule 54(d) of

the Federal Rules of Civil Procedure and 29 U.S.C. § 1132(g)(1).

       Determining whether a party is entitled to attorney fees under ERISA involves a two-step

process. First, a party claiming fees must show "some degree of success on the merits" before a

Court may award attorney fees. Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 245

(2010). Second, if a claim that passes through the "some degree of success on the merits" step,

the Court must determine whether to exercise its discretion and award fees under Section 29

U.S.C. § 1132(g)(l). Simonia v. Glendale Nissan/Infinity Disability, 608 F. 3d 1118, 1120-1121

(9th Cir. 2010). In the case at bar, in spite of the opposition of Defendant to all of Plaintiffs

claims, Plaintiff was successful in receiving "some success on the merits" by way of Court

                                                    1

      Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 1 of 6
awarding Plaintiff the penalties incurred due to the culpable conduct of the Defendant in the

amount of $4,736.00.

       In determining whether to exercise its discretion and award fees under Section 29

U.S.C. § 1132(g)(l), the Court is guided by the five-factor test adopted by the Fourth Circuit in

Quesinberry v. Life Ins. Co., 987 F. 2d 1017 (4th Cir. 1993). The Court must consider:

   1) The degree of the opposing parties' culpability or bad faith;

   2) the validity of opposing parties’ ability to satisfy an award of attorney fees;

   3) whether an award of attorneys' fees against the opposing parties would deter other

       persons acting under similar circumstances;

   4) Whether the parties requesting attorneys' fees sought to benefit all participants and

       beneficiaries of an ERISA plan or to resolve a significant legal question regarding ERISA

       itself; and

   5) The relative merits of the parties' positions.

Quesinberry, 987 F.2d at 1029. The Court will address each of these factors in turn.

       While there is no evidence of bad faith on the part of the Defendant, it was clearly

culpable in failing to provide notice to the Plaintiff so that he could timely cure the default and in

failing to inform the Plaintiff of his rights to his detriment. Although Defendant is a large

corporation, there is no evidence as to its ability to satisfy an award of attorney’s fees. Regarding

deterrence, the Court finds that an award of fees would possibly deter employers from future

failures to follow the terms of an ERISA Plan and from failures to provide Plan participants with

any required notices under the Plan.

       As for factors four and five, this case involved the significant legal question of whether

Plaintiff could recover his consequential damages under ERISA based upon the Supreme Court



                                                  2

      Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 2 of 6
decision in Cigna Corp. v. Amara, 563 U.S. 421 (2011). The magistrate judge initially denied the

Plaintiff’s Motion for Summary Judgment and granted Defendant's Motion for Summary

Judgment. However, this Court reversed those decisions, awarding Plaintiff the fines and

penalties incurred as a result of the Defendant's culpable conduct in defaulting the loan without

providing Plaintiff with notice required under the rules of the Plan. Having considered the

Quesinberry factors, the Court finds that an award of attorney’s fees to Plaintiff is appropriate.

       The Court must next determine the appropriate amount of fees to award. “In calculating

an award of attorney's fees, a court must first determine a lodestar figure by multiplying the

number of reasonable hours expended times a reasonable rate.” Robinson v. Equifax Info. Servs.,

LLC, 560 F.3d 235, 243 (4th Cir. 2009). In determining the lodestar figure, the Court is to

consider the following twelve factors known as the Johnson/Barber factors:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney's opportunity costs in pressing the instant litigation; (5) the customary
       fee for like work; (6) the attorney's expectations at the outset of the litigation; (7)
       the time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of
       the attorney; (10) the undesirability of the case within the legal community in
       which the suit arose; (11) the nature and length of the professional relationship
       between attorney and client; and (12) attorneys' fees awards in similar cases.


Grissom v. Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell v. McDaniel, 824 F.2d

1380, 1402 n.18 (4th Cir. 1987)).

       1) Time and labor expended:

       Plaintiff seeks attorney’s fees in the amount of $16,300.00 for 65.2 hours spent on this

litigation. In support of this amount, Plaintiff submits invoices that show billing entries and the




                                                  3

      Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 3 of 6
time spent on each entry.1 The Court find the time and labor expended appear to be reasonable

and appropriate.

         2) Novelty and difficulty of the questions raised:

         With regard to the second factor, the Court finds that the questions raised in this case

were difficult and complex. Significant briefing was made on the issue of what damages Plaintiff

was entitled to recover and the interpretation of the Supreme Court’s decision in Amara. The

magistrate judge ruled in Defendant’s favor, but this Court ultimately reversed.

         3) Skill required to properly perform the legal services rendered:

         The Court recognizes that “ERISA is a complex area of federal law, requiring particular

skill and experience to properly perform the legal services rendered in such cases.” Vincent v.

Lucent Techs., Inc., No. 3:07-cv-00240, 2011 WL 5075650, at *5 (W.D.N.C. Oct. 25, 2011). The

Court finds that Plaintiff’s counsel possesses both particular skill and experience.

         4) The attorney's opportunity costs in pressing the instant litigation:

         As Plaintiff’s counsel is a solo practitioner, a considerable amount of time was spent on

this litigation which could have been directed towards other clients.

         5) Customary fee for like work:

         Plaintiff’s counsel charged a rate of $250.00 per hour for all work performed in this case.

"In the absence of specific evidence regarding the prevailing market rate, the Court may establish

a reasonable rate based upon its own knowledge and experience of the relevant market, which in

this case would be Charlotte, North Carolina area." Irwin Indus. Tool Co. v. Worthington




1 In its response, Defendant argues that fees are not warranted because Plaintiff failed to provide objective evidence,
such as billing records, to support his fee request. However, in his Reply and accompanying Declaration, Plaintiff’s
counsel remedied this error by submitting the invoices, along with his Declaration.



                                                          4

       Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 4 of 6
Cylinders Wis., LLC, 747 F. Supp.2d 568, 593-94 (W.D.N.C. 2010) (citing Rum Creek Coal

Sales, Inc. v. Caperton, 31 F. 3d 169, 179 (4th Cir. 1994)). Recently, in Kinsinger v. SmartCore,

LLC, 2020 WL 2926476 (W.D.N.C. June 3, 2020), this court determined that a customary fee for

attorneys litigating ERISA matters was between $250.00 to $300.00 for associates and $400.00

for partners. The Court finds that the hourly rate requested by the Plaintiff is reasonable and in

line with fees charged by other attorneys in this area for like work.

       6) The attorney's expectations at the outset of the litigation:

       This factor provides no guidance to the Court in determining the reasonableness of an

award of attorneys' fees.

       7) The time limitations imposed by the client or circumstances:

       This factor provides no guidance to the Court in determining the reasonableness of an

award of attorneys' fees.

       8) The amount in controversy and the results obtained:

       Plaintiff originally sought to recover his taxes incurred in the amount of $17,540.00, lost

investment opportunity, as well as penalties in the amount of $4,736.00. This Court ultimately

awarded Plaintiff damages in the amount of the penalties incurred.

       9) The experience, reputation and ability of the attorney:

       Plaintiff’s counsel has been practicing since 2000. He has submitted his resume which

indicates his experience in a multitude of complex areas of the law, including ERISA. In

addition, he has attached the affidavit of attorney William K. Goldfarb attesting to his skill in

litigating complex cases as well as his character.

       (10) The undesirability of the case within the legal community in which the suit arose:

       The Court finds nothing particularly undesirable about this case.



                                                  5

      Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 5 of 6
       (11) The nature and length of the professional relationship between attorney and client:

       The Plaintiff’s counsel has represented him since 2017 and currently represents him on

other legal matters as well.

        (12) Attorneys' fee awards in similar cases:

       The Court has awarded higher fees in other ERISA cases. See Vincent, 2011 WL

5075650; Kinsinger, 2020 WL 2926476.

       The Court notes that the Defendant does not specifically dispute or challenge the hours or

hourly rate of the Plaintiff’s counsel herein, but only argues that they are not supported by any

evidence. As noted above, Plaintiff subsequently provided the evidence that Defendant contends

was lacking. Based on the foregoing, the Court finds that the hours claimed by Plaintiff's

counsel were reasonably expended on this case. The Court further finds that the hourly rates

requested by Plaintiff's counsel are reasonable. Therefore, the Court awards attorneys' fees to

Plaintiff totaling $16,300.00. Moreover, Plaintiff seeks $444.16 in costs incurred, which include

mediation, mail, and Pacer fees. Defendant does not specifically raise any arguments against an

award of costs.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees and Costs is

hereby GRANTED and Plaintiff is awarded $16,300.00 in attorney fees and $444.16 in costs.

                                                Signed: February 9, 2021




                                                 6

      Case 3:18-cv-00344-GCM-DSC Document 32 Filed 02/09/21 Page 6 of 6
